Name: Political and Security Committee Decision (CFSP) 2015/381 of 17 February 2015 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2015)
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  European construction
 Date Published: 2015-03-07

 7.3.2015 EN Official Journal of the European Union L 64/37 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/381 of 17 February 2015 on the appointment of the Head of Mission of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (EUPOL COPPS/1/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/354/CFSP of 3 July 2013 on the European Union Police Mission for the Palestinian Territories, EUPOL COPPS (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Council Decision 2013/354/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS), including the decision to appoint a Head of Mission. (2) On 5 February 2015, the High Representative for Foreign Affairs and Security Policy proposed the appointment of Mr Rodolphe MAUGET as Head of Mission of EUPOL COPPS from 16 February 2015 to 30 June 2015. (3) Council Decision 2014/447/CFSP (2) extended the duration of EUPOL COPPS until 30 June 2015, HAS ADOPTED THIS DECISION: Article 1 Mr Rodolphe MAUGET is hereby appointed as Head of Mission of EUPOL COPPS for the period from 16 February 2015 to 30 June 2015. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 February 2015. Done at Brussels, 17 February 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 185, 4.7.2013, p. 12. (2) Council Decision 2014/447/CFSP of 9 July 2014 amending Council Decision 2013/354/CFSP on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (OJ L 201, 10.7.2014, p. 28).